Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an application, filed on 02/28/2022, which is a continuation of application PCT/KR2020/011598, filed on 08/31/2020, in which claims 1-16 of the instant application are pending and ready for examination.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 02/28/2022.

Drawings

The Examiner contends that the drawings submitted on 02/28/2022 are acceptable for examination proceedings.

Allowable Subject Matter

The closest prior art made of record in regards to applicant’s claimed invention is as follows:

Misra et al. (“Cross-Component Adaptive Loop Filter for chroma”) discloses proposing a tool called the Cross-Component Adaptive Loop Filter (CC-ALF) to make use of luma sample values to refine each chroma component (abstract). Misra was cited in applicant’s Information Disclosure Statement filed on 02/28/2022.

Son et al. (US 2019/0052875) discloses an intra prediction method that includes the steps of: acquiring intra prediction mode information from a bitstream; deriving neighboring samples of a current block; determining an intra prediction mode for the current block on the basis of the intra prediction mode information; deriving a prediction sample of the current block on the basis of the intra prediction mode and the neighboring samples; determining filtering reference samples for the prediction sample on the basis of the intra prediction mode; and deriving a filtered prediction sample by applying filtering to the prediction sample on the basis of the filtering reference samples. According to the present invention, a prediction sample can be adaptively filtered according to the intra prediction mode, and intra prediction performance can be improved (abstract).

Zhang et al. (US 2019/0238845) discloses methods and systems related to adaptive loop filters (ALFs). Prior ALF designs may consider only direction and activity information for classification of the ALF. As such, ALF coding performance may be degraded in some examples where a less accurate ALF classification is determined. Improvements include determining ALF classifications based on deblocking filter results (abstract).

Claims 1-16 are allowable.
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claims 1, 9, and 16, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/
Primary Examiner, Art Unit 2482